


Exhibit 10.10

 

[SECOND] FORBEARANCE AND WAIVER AGREEMENT

 

This Forbearance and Waiver Agreement (this “Agreement”) is dated as of [Date]
by and among Georgia Gulf Corporation, a Delaware corporation (“GGC”), the
Guarantors (as defined in the Indenture referred to herein), and [Noteholder]
(the “Noteholder”).

 

RECITALS:

 

WHEREAS, GGC previously executed and delivered to Wilmington Trust FSB, as
successor to Bank of America, N.A., as successor by merger to LaSalle Bank
National Association, as trustee (the “Trustee”) an indenture, dated as of
October 3, 2006 (as subsequently amended and modified, the “Indenture”;
capitalized terms used but not otherwise defined herein shall have the meaning
given such terms in the Indenture), providing for the issuance of 9.5% Senior
Notes due 2014 (the “Notes”);

 

WHEREAS, pursuant to the terms of the Notes, an interest payment was due on
April 15, 2009 (the “April 15 Senior Interest Payment”), which April 15 Senior
Interest Payment has not been made as of the date of this Agreement;

 

WHEREAS, failure to make the April 15 Senior Interest Payment on or before
May 15, 2009 will result in an Event of Default under Section 6.01(1) of the
Indenture (the “[Potential] Payment Default”);

 

WHEREAS, GGC previously executed and delivered to the trustee thereunder an
indenture, dated as of October 3, 2006 (as subsequently amended and modified,
the “Senior Subordinated Indenture”), providing for the issuance of 10.75%
Senior Subordinated Notes due 2016 (the “Senior Subordinated Notes”);

 

WHEREAS, pursuant to the terms of the Senior Subordinated Notes, an interest
payment was due on April 15, 2009 (the “April 15 Subordinated Interest Payment”;
the April 15 Senior Interest Payment and the April 15 Subordinated Interest
Payment are collectively referred to herein as the “April 15 Interest
Payments”), which interest payment has not been made as of the date of this
Agreement, and failure to make such interest payment on or before May 15, 2009
[may result/resulted] in an Event of Default under Section 6.01(5)(a) of the
Indenture (the “[Potential] Cross-Default”; the [Potential] Payment Default and
the [Potential] Cross-Default are collectively referred to herein as the
“[Potential] Defaults”);

 

WHEREAS, the Noteholder has agreed to, among other things, but subject to the
terms of this Agreement, [extend the Forbearance and Waiver Agreement and]
forebear from the exercise of any remedies under the Indenture solely as a
result of the occurrence of the [Potential] Defaults during the period beginning
on the date hereof until the earlier of (such earlier date, the “Cutoff Date”)
(x) the first date on which (i) holders of 25% or more of the aggregate
principal amount of the outstanding Notes, Senior Subordinated Notes or 7 1/8%
Notes shall have the right (after giving effect to any amendment, waiver and/or
forbearance agreements (each a “Waiver/Forbearance Agreement”) then in effect)
to accelerate (or to instruct the applicable trustee to accelerate) the
Indebtedness under the Notes, Senior Subordinated Notes or the 7 1/8%

 

--------------------------------------------------------------------------------


 

Notes, respectively, as a result of the Company’s failure to make the April 15
Interest Payments or (ii) the requisite lenders under the Credit Agreement shall
have the right (after giving effect to any Waiver/Forbearance Agreement then in
effect) to accelerate (or to instruct the applicable agent to accelerate) the
Indebtedness under the Credit Agreement as a result of the Company’s failure to
make the April 15 Interest Payments, (y) the date on which the Trustee declares
all of the Notes to be due and payable immediately, and (z) [Date].

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

I.

 

WAIVER/ AGREEMENT TO FORBEAR

 

1.                                       The Noteholder hereby agrees that it
shall not, at any time prior to the Cutoff Date, alone or in concert with
others, exercise or seek to exercise any remedies under the Indenture,
applicable law, or otherwise with respect to any [Potential] Default, including,
without limitation, the giving of any direction or instruction to the Trustee,
alone or in concert with others, to declare the Notes to be due and payable
immediately (each individually a “Default Remedy” and collectively, the “Default
Remedies”).  In furtherance of the foregoing, the Noteholder hereby directs the
Trustee not to exercise any Default Remedy at any time prior to the Cutoff Date
solely as a result of the occurrence of any [Potential] Default.

 

2.                                       The Noteholder hereby waives, at all
times prior to the Cutoff Date, the occurrence of the [Potential] Cross-Default.

 

3.                                       The Noteholder hereby agrees that it
shall not, at any time prior to the Cutoff Date, alone or in concert with
others, take any action to send or cause to be sent any Payment Blockage Note
(as defined in the Senior Subordinated Indenture), to the trustee under the
Senior Subordinated Indenture solely as a result of the occurrence of the
[Potential] Cross-Default.

 

4.                                       The Noteholder hereby agrees to, at all
times prior to the Cutoff Date, retain all of its interests in the Notes, and to
not dispose or transfer any such interests in the Notes or relinquish any
voting, consent or other rights thereunder; provided, however, that
notwithstanding the foregoing, the Noteholder shall be entitled to sell its
interests in the Notes prior to the Cutoff Date if the proposed purchaser: 
(x) delivers to GGC a signed agreement containing provisions substantially
similar to those contained in this Agreement, and (y) agrees that it will not
transfer any or all of its interests in the Notes to any other party unless such
other party enters into undertakings substantially similar to those contained in
clauses (x) and (y) of this Section 4.

 

II.

 

CONDITIONS PRECEDENT

 

This Agreement shall become effective upon satisfaction of the following
conditions precedent:

 

2

--------------------------------------------------------------------------------


 

1.                                       Execution and delivery by GGC, the
Guarantors and the Noteholder of their respective counterparts of this
Agreement; and

 

2.                                       Receipt by the Noteholder of a written
notice from GGC which attaches thereto (i) executed agreements in substantially
the form attached hereto as Exhibit A from holders representing more than 75% of
the outstanding principal amount of the Senior Subordinated Notes, (ii) executed
agreements in substantially the form attached hereto as Exhibit B from holders
representing more than 50% of the outstanding principal amount of the 7 1/8%
Notes, (iii) an executed agreement in substantially the form attached hereto as
Exhibit C from the requisite lenders under the Credit Agreement and
(iv) executed agreements in substantially the form of this Agreement from
holders (including the Noteholder) representing more than 75% of the outstanding
principal amount of the Notes.

 

III.

 

MISCELLANEOUS

 

1.                                       Representations and Warranties.  The
Noteholder represents and warrants that it is the beneficial owner of, with
voting and dispositive power and control over, Notes representing
$[                    ] in aggregate principal amount.

 

2.                                       Counterparts.  This Agreement may be
executed in any number of counterparts, and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.  Fax or email counterparts shall be deemed original
counterparts.

 

3.                                       Reservation of Rights.  Nothing in this
Agreement shall be deemed to constitute a waiver by the Noteholder of any Events
of Default, whether now existing or hereafter arising, or of any right or remedy
that the Noteholder may have under the Indenture or applicable law, except to
the extent expressly set forth herein.

 

4.                                       Governing Law.  THE INTERNAL LAWS OF
THE STATE OF NEW YORK WILL GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

5.                                       Termination.  This Agreement shall
terminate on the Cutoff Date ab initio, with the Noteholder being entitled to
receive any default interest pursuant to Section 2.12 of the Indenture
(including without limitation, for periods prior to the Cutoff Date).

 

3

--------------------------------------------------------------------------------
